PER CURIAM.
Plaintiff brought this action to recover the reasonable value of a used sander it alleged it had sold to defendant. Defendant answered with a denial and a *425counterclaim for fraud. The case was tried to the court without a jury. The court found for plaintiff and entered judgment accordingly.
The real answer is that the evidence presented supports the finding of the trial court. It is not our function to review' the evidence. OES 17.435. In Honeywell, Admx. v. Turner et al, 1958, 214 Or 700, 705, 332 P2d 638, 640, we emphasized that “The finality of a finding by the trial court when sitting as a jury is too frequently lost sight of.” It was in this appeal.
Judgment affirmed.